—Appeal by the defen*515dant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 8, 1999, convicting him of murder in the second degree, sexual abuse in the first degree (two counts), criminal possession of a weapon in the fourth degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted into evidence photographs depicting the murder victim. The photographs were admitted to indicate to the jury the location and extent of the victim’s wounds, to help establish the People’s case that the victim was killed intentionally, and to corroborate the medical examiner’s testimony (see, People v Wood, 79 NY2d 958; People v Pobliner, 32 NY2d 356; People v DeBerry, 234 AD2d 470; People v Ponce, 213 AD2d 725). O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.